Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “calculating module for deriving”, in claims 1 and 34
 The examiner submits the means plus function limitation finds its structure in figures 4 and 5 and pages 18 line 6 to 21 line 4 of the original specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Allowable Subject Matter
Claims 1-11 and 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art neither teaches nor suggests: an inertia sensor or a gyroscope for collecting and generating a first stream y(n), az(n)) that are indicative of a movement condition of the ruminant, an additional calculating module for deriving from the first stream of measuring data (Si) a second stream (S2) of derived data with a frequency lower than that of the first stream of measuring data, whereby individual data in the second stream of derived data have been calculated from a plurality of measuring data in the first stream S 1 of measuring data, a neural network for calculating a third  stream (S3) of condition data (NTi) from the second stream of derived data, which condition data are indicative of the physiological condition of the ruminant, - an output device wherein the neural network has respective outputs through the output device for delivering a signal (gi) that is indicative of a probability that the physiological condition of the ruminant corresponds to respective specific physiological conditions, characterized in that the physiological conditions for which the neural network has a respective output comprise at least resting; wherein the sensor unit comprises an inertia sensor or a gyroscope; and wherein the neural network comprises one of perceptron, a Kohonen network, a Hopfield network, a Boltzmann machine, a radial base function network, a support vector machine or a self-organizing map (claims 1-11, 36-38) an inertia sensor or a gyroscope for collecting and generating a first stream (S 1) of measuring data (ax(n), ay(n), az(n)) that are indicative of a movement condition of the ruminant,  an additional calculating module for deriving from the first stream of measuring data (S1) a second stream (S2) of derived data with a frequency lower than that of the first stream of measuring data, whereby individual data in the second stream of derived data have been calculated from a plurality of measuring data in the first stream S1 of measuring data,  a neural network for calculating a third  stream (S3) of condition data (NTi) from the second  stream of derived data, which condition data are indicative of the physiological condition of the ruminant, wherein the neural network is a calculating unit which comprises a plurality of mutually linked network cells, where the network cells can generate the second stream (S3) of the condition data (NTi) from a plurality of mutually weighed input signal of the first stream of the measuring data, while the weighing factors used for weighing the input signals are adapted by training the network, and wherein the weighing factors of the neural network are adjusted until the condition Ti that has been established by the neural network corresponds to data that have been obtained by independent assessment, - an output device wherein the neural network has respective outputs through the output device for delivering a signal (gi) that is indicative of a probability that the physiological condition of the ruminant corresponds to respective specific physiological conditions, 4Appl. No. 15/287,289Attorney Docket: P75418US0 Reply to Office Action of October 29, 2020 characterized in that the physiological conditions for which the neural network has a respective output comprise at least resting; wherein the sensor unit comprises an inertia sensor or a gyroscope; and wherein the neural network is selected from one of: perceptron, a Kohonen network, a Hopfield network, a Boltzmann machine, a radial base function network, a support vector machine and a self-organizing map (claims 34-35).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817